Name: Commission Regulation (EC) No 1759/1999 of 9 August 1999 correcting Regulation (EC) No 1725/1999 on the supply of split peas as food
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  America;  trade;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities 10. 8. 1999L 210/6 COMMISSION REGULATION (EC) No 1759/1999 of 9 August 1999 correcting Regulation (EC) No 1725/1999 on the supply of split peas as food THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security (1), and in par- ticular Article 24(1)(b) thereof, (1) Whereas Commission Regulation (EC) No 1725/1999 (2) issued an invitation to tender for the supply, as food aid, of split peas; (2) Whereas a check has shown that an error appears in note 9 of the Annex to this Regulation; whereas the Regulation in question should accordingly be corrected; (3) Whereas the deadlines of supply and for the submission of tenders should accordingly be amended, HAS ADOPTED THIS REGULATION: Article 1 Note 9 of the Annex to Regulation (EC) No 1725/1999 is replaced by the following: (9) Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the container available in the stack position at the container terminal at the port of shipment. The benefi- ciary shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The supplier has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each action number as specified in the invitation to tender. The supplier has to seal each container with a numbered locktainer (Oneseal, Sysko, Locktainer 180, or a similar high-security seal), the number of which is to be provided to the beneficiary's representative. Article 2 Points 17 and 19 of the Annex to Regulation (EC) No 1725/ 1999 are replaced respectively by the following: 17. Period or deadline of supply at the specified stage:  first deadline: 20.9. to 10.10  second deadline: 4 to 24.10. 19. Deadline for the submission of tenders (12 noon, Brussels time):  first deadline: 31.8.1999  second deadline: 14.9.1999. Article 3 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 1999. For the Commission Monika WULF-MATHIES Member of the Commission (1) OJ L 166, 5.7.1996, p. 1. (2) OJ L 203, 3.8.1999, p. 25.